Citation Nr: 1042349	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a right 
wrist disorder, to include as secondary to a service-connected 
right ankle fracture with arthritic change, laxity and limitation 
of motion.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a right 
knee disorder, to include as secondary to a service-connected 
right ankle fracture with arthritic change, laxity and limitation 
of motion.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a right 
shoulder disorder, to include as secondary to a service-connected 
right ankle fracture with arthritic change, laxity and limitation 
of motion.

4.  Entitlement to an increased rating for service-connected 
right ankle fracture with arthritic change, laxity and limitation 
of motion, to include as secondary to a service-connected right 
ankle fracture with arthritic change, laxity and limitation of 
motion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 
1968.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2007 rating decision of the Roanoke, VA 
Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in February 2010.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran testified that he has relevant treatment pertaining 
to the joints at a VA facility three times per week, and that he 
takes pain medication for the right knee.  Transcript at 8-9 
(2010).  The up-to-date VA treatment records have not been 
associated with the claims file.  

In addition, the Veteran asserts entitlement to service 
connection for a right wrist disorder/right carpal tunnel 
syndrome and is seeking to reopen a previously denied claim in 
that regard.  The Board notes that the August 2008 rating 
decision on appeal reflects that the AOJ did not reopen the claim 
of entitlement to service connection for right wrist carpal 
tunnel syndrome, noting that the claim had been previously denied 
based on a finding that the evidence did not establish right 
carpal tunnel syndrome was related to service.  

The Board further notes that VA records, to include inpatient 
records, dated from June 1969 to August 1969, reflect the 
Veteran's history of having injured his right hand in September 
1968 while using his fist, and that it had swollen again in 
December 1968.  The examiner reported a cystic lesion on the 
right 4th metacarpal head with some sclerosis, and entered an 
impression of osteomyelitis.  A July 1969 record reflects that 
the Veteran underwent exploration and saucerization of the right 
fourth metacarpal in July 1969.  

A December 1969 memorandum rating decision for treatment purposes 
reflects a finding that right hand osteomyelitis was incurred in 
service, and a June 1975 rating decision shows that service 
connection was established for osteomyelitis of the right fourth 
metacarpal.  Regardless, the Veteran testified that he had 
inpatient treatment for a right wrist disorder/carpal tunnel 
syndrome at Walter Reed Army Hospital (Walter Reed) in 1969, 
shortly after separation.  Transcript at 15-19 (2010).  The 
records in that regard have not been requested.  The Board notes 
that, if available, the records, pertaining to the right upper 
extremity, may be relevant to the claim in regard to the right 
shoulder.  

As to whether new and material has been presented to reopen the 
claim of entitlement to service connection for a right knee 
disorder, the Veteran asserts that he has a right knee disorder 
secondary to falls associated with his service-connected right 
ankle disability.  Transcript at 7-8 (2010).  The Board notes 
that for secondary service connection, and except as provided in 
38 C.F.R. § 3.300(c), disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2010).  When aggravation 
of a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes 
that Veteran filed the application to reopen the claim of 
entitlement to service connection for a right knee disorder in 
February 2006, and an amendment to 38 C.F.R. § 3.310 became 
effective on October 10, 2006.  

In addition, as reflected in the August 2007 rating decision, the 
July 2005 rating decision in which the AOJ denied service 
connection for a right knee disability notes no evidence of a 
right knee disability during service.  In that regard, the 
December 1964 service entrance examination report notes a 
surgical scar on the lateral side of the right leg.  In addition, 
service treatment records reflect complaints of a painful right 
knee in February 1965 and complaints of numbness and pain in the 
right knee were noted in February 1966.  A November 1967 x-ray 
examination report pertaining to the right knee notes the 
following:

Comment:  There is an exostosis arising from 
the medial-lateral aspect of the distal femur 
which may represent an incompletely removed 
osteochondroma or may represent post-surgical 
changes.  No evidence of malignancy is seen.  

Further, a December 1967 record notes a history of, "Surgery at 
age 17 for osteo chondroma [right] distal femur [with] subsequent 
constriction of peroneal nerve by a band - 2nd operation done 
[with] subsequent recovery - Has been having recurrent and 
progressive numbness now [with] slight weakness dorsiflexion 
[right]."  The impression entered was neuropathy, peroneal nerve 
right, etiology unknown.  The October 1968 separation examination 
report notes a twelve-inch right leg scar, and on the 
accompanying medical history, a right leg tumor in 1964 was noted 
to have been benign, removed, and with no recurrence or sequelae.  

In addition, the Veteran was afforded a VA examination in July 
2007 in regard to the degree of impairment due to the service-
connected right ankle fracture with arthritic change, laxity, and 
limitation of motion, and while remand is not required due to the 
mere passage of time when an otherwise adequate VA examination 
has been accomplished, in this case, the Veteran asserts that his 
service-connected right ankle disability is worse.  Thus, the 
Veteran should be afforded a VA examination in order to determine 
the degree of impairment due to the service-connected fracture 
with arthritic changes, laxity, and limitation of motion.  

The Board notes that Veteran's right ankle fracture with 
arthritic change, laxity, and limitation of motion has been 
assigned a 20 percent rating under Diagnostic Codes 5010-5271.  A 
20 percent rating is the maximum evaluation under Diagnostic Code 
5271 pertaining to limited motion of the ankle.  

Under Diagnostic Code 5270, a 30 percent evaluation is warranted 
for ankylosis of the ankle in plantar flexion, between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees.  A 40 percent evaluation is warranted for ankylosis of 
the ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

Under Diagnostic Code 5262, impairment of the tibia and fibula, 
malunion of the two bones with moderate knee or ankle disability 
warrants a rating of 20 percent.  Malunion of the two bones with 
marked knee or ankle disability warrants a rating of 30 percent.  
Nonunion of the tibia and fibula, with loose motion, requiring a 
brace, is assigned a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

In addition, the Veteran testified that he is unemployable due to 
his service-connected right ankle disability, Transcript at 5-6 
(2010), the May 2006 VA examiner commented that the Veteran had 
to quit work in June 2004 due to the inability to stand on his 
ankle, and the July 2007 VA examination report notes that he had 
been unemployed since 2002 due to eczematous rash and falling due 
to his ankle.  Thus, the issue of entitlement to a total rating 
based on individual unemployability (TDIU) has been raised.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part 
of an increased rating claim when such claim is raised by the 
record).  Thus, an opinion should be obtained regarding 
employability.  The Board notes that Social Security 
Administration (SSA) records reflect disability due to 
unspecified arthropathies.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the up-to-date VA 
treatment records.  All records obtained 
should be associated with the claims file.  

2.  The AOJ should request records of 
treatment, dated in 1969, pertaining to the 
Veteran's right hand/upper extremity from 
Walter Reed, from the appropriate sources.  
All efforts in that regard should be 
documented in the claims file and any records 
obtained should be associated with the claims 
file.  

3.  After completion of the above, to the 
extent possible, the AOJ should schedule the 
Veteran for a VA examination to determine the 
degree of impairment due to the right ankle 
fracture with arthritic change, laxity and 
limitation of motion.  The claims file should 
be made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this remand.  
All necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide an opinion as to the degree of 
impairment due to the service-connected right 
ankle fracture with arthritic change, laxity 
and limitation of motion, to include an 
opinion as to whether the Veteran's service-
connected disabilities preclude him from 
obtaining and maintaining substantially 
gainful employment.  If any increase in the 
degree of impairment is identified during the 
relevant period, to include in regard to 
employability, the date of any increase 
should be reported, to the extent possible.  
A complete rationale should accompany all 
opinions provided.

4.  In light of the above, the claims should 
be readjudicated, to include a determination 
in regard to entitlement to a TDIU.  The AOJ 
should review all development for compliance 
with this remand and all opinions obtained 
for adequacy.  Any further development 
required in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).









_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


